                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          SACV 19-01871-JFW (AS)                                        Date    November 6, 2019
 Title             Jeffrey Geddes v. Orange County Judge Michael Murray, et al.




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

     On September 30, 2019,Jeffrey Geddes (“Petitioner”) filed a Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2241 (“Petition”). (Docket Entry No. 1).

      On October 2, 2019, the Court issued an Order Requiring the Filing of a First
Amended Petition or Notice of Voluntary Dismissal. (Docket Entry No. 3). The Court
screened the Petition and found it deficient in the following respects:

         (1) It is not clear whether Petitioner is attempting to file a Petition for Writ of
         Habeas Corpus by a Person in Federal Custody (pursuant to 28 U.S.C. § 2241),
         or some other pleading (i.e., a civil rights action pursuant to 42 U.S.C. § 1983);
         (2) Petitioner has failed to plainly state “[t]he statutory or other basis for the
         exercise of jurisdiction by this Court,” in violation of Central District Local
         Rule 8-1 and Fed.R.Civ.P. Rule 8(a); (3) The Court is unable to discern what
         claim(s) Petitioner intends to assert; (4) Petitioner has alleged vague and
         conclusory “claims,” in violation of Fed.R.Civ.P. Rule 8(a) and 8(d); and (5)
         To the extent that Petitioner is attempting to file a federal habeas petition
         pursuant to 28 U.S.C. § 2241, Petitioner does not appear to be challenging the
         manner, location or condition of his sentence’s execution.

         Id. at 1.

    The Court ordered Petitioner to file, by no later than October 23, 2019, either a First

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.       SACV 19-01871-JFW (AS)                                    Date   November 6, 2019
    Title          Jeffrey Geddes v. Orange County Judge Michael Murray, et al.

Amended Petition for Writ of Habeas Corpus by a Person in Federal Custody, pursuant to 28
U.S.C. § 2241 (“First Amended Petition”) on the proper Central District of California form, a
copy of which was provided to Petitioner, or a Notice of Dismissal (to the extent that Petitioner
was attempting to file a civil rights action pursuant to 42 U.S.C. § 1983), a copy of which was
attached to the Order. Id. at 1-2. Petitioner was instructed that the First Amended Petition
“should set forth clearly each claim which Petitioner intends to raise in this proceeding and the
factual bases for each claim.” Id. at 1.

      The Court’s October 2, 2019 stated the following: “Petitioner is advised that his failure
to comply with the above requirements may result in a recommendation that this action be
dismissed for failure to comply with the Court’s Order and/or failure to prosecute pursuant to
Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d 639 (9th Cir. 2002)).

     To date, Petitioner has failed to file either a First Amended Petition or a Notice of
Dismissal.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days of the
date of this Order (by no later than December 6, 2019), why this action should not be dismissed
for failure to comply with a Court order and/or prosecute pursuant to Fed.R.Civ.P. 41(b).


      Petitioner may discharge this Order by filing either a First Amended Petition which
complies with the Court’s October 2, 2019 Order or a Notice of Dismissal which complies with
the Court’s October 2, 2019 Order, or a statement setting forth why he is unable to do so. A
copy of the Court’s October 2, 2019 Order is attached.

       Petitioner is expressly warned that the failure to timely file a response to this Order
will result in a recommendation that this action be dismissed with prejudice for his failure
to comply with Court orders and/or for his failure to prosecute. See Fed.R. Civ. P. 41(b).

                                                                                    0       :      0
                                                         Initials of Preparer            AF


   CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 2 of 2
